[Cite as In re D.M., 2019-Ohio-1497.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY




IN RE:                                                   CASE NO. 3-18-06

       D.M.,

ADJUDGED NEGLECTED CHILD.
                                                         OPINION
[DEBRA D. MORRISON - APPELLANT]



               Appeal from Crawford County Common Pleas Court
                               Juvenile Division
                           Trial Court No. F2175166

                       Judgment Reversed and Cause Remanded

                             Date of Decision: April 22, 2019



APPEARANCES:

        Brian N. Gernert for Appellant

        Michael J. Wiener for Appellee

        Adam Charles Stone for Guardian Ad Litem
Case No. 3-18-06


WILLAMOWSKI, P.J.

        {¶1} Appellant Debra Morrison (“Morrison”) brings this appeal from the

judgment of the Court of Common Pleas of Crawford County, Juvenile Division,

terminating her parental rights. Morrison claims on appeal that the evidence did not

support the judgment of the trial court. For the reasons set forth below, this court

reverses the judgment.

        {¶2} Morrison gave birth to D.M. in June of 2006. CDoc. 1.1 On September

19, 2016, the Crawford County Job and Family Services (“the Agency”) filed a

complaint alleging that D.M. was a neglected child and requesting temporary

custody. Id. That same day, the trial court appointed Adam Stone as the guardian

ad litem (“GAL”) in this case. CDoc. 5. A hearing was held on the complaint on

September 22, 2016. CDoc. 9. At the hearing the GAL and Morrison stipulated

that there was probable cause to find that D.M. was a neglected child and temporary

custody was granted to the Agency. Id.

        {¶3} On October 17, 2016, a hearing was held. CDoc. 15. Morrison

admitted to the allegations of the complaint and the trial court found that D.M. was

a neglected child. Id. The trial court then granted temporary custody to the Agency.

Id. The trial court also approved the case plan submitted at the hearing and adopted

it as part of the dispositional order. Id. The case plan required Morrison to 1)


1
 Crawford County treats the motion for permanent custody as a separate case from the temporary custody
case. The temporary custody motion was assigned case number C2165090. That docket will be identified
as “CDoc.” The case number for the permanent custody case is F2175166 and will be identified as “FDoc.”.

                                                  -2-
Case No. 3-18-06


complete a psychological evaluation, 2) obtain suitable source of income, and 3)

obtain and maintain a hazard free home. Id. The Agency conducted a case plan

review on March 13, 2017. CDoc. 23. The review indicated that Morrison had

completed her psychological evaluation and was attending counseling sessions. Id.

It also indicated that Morrison had found work in March of 2017. Id. However,

Morrison had not obtained housing, so the Agency could not recommend

reunification. Id.

        {¶4} The Agency filed a motion for extension of the temporary custody order

on September 5, 2017. CDoc. 24. The court then granted the motion. CDoc. 25.

In doing so, the trial court found that there had been substantial progress on the case

plan and that there was reasonable cause to believe that D.M. could be reunified

with a parent. Id. The Agency filed a review which indicated that Morrison had

been employed with one company since April 18, 2017, but had not yet obtained

appropriate housing. CDoc. 27.

        {¶5} On November 3, 2017, the GAL filed a motion for permanent custody.

FDoc. 1.2 Morrison filed a motion for an in camera interview of D.M. to determine

what the child’s wishes were.3 CDoc. 28. On March 6, 2018, the Agency held a

third semiannual review. CDoc. 33. The review noted that Morrison had obtained



2
  Although R.C. 2151.413 does not provide for the GAL to file a motion for permanent custody, the Ohio
Supreme Court has held that a GAL can file the motion. In re C.T., 119 Ohio St.3d 494, 2008-Ohio-4570,
895 N.E.2d 527.
3
  This motion was later withdrawn.

                                                 -3-
Case No. 3-18-06


full-time employment on November 22, 2017, but was still lacking sufficient

housing noting that she was residing in a motel in Bucyrus. Id. The review also

indicated that Morrison was searching for “alternate housing options in cooperation

with her case manager at Family Life Counseling.” Id. A hearing was held on the

motion for permanent custody on February 1, 2018. CDoc. 34. FDoc. 3. The trial

court found that Morrison failed to obtain and maintain housing as was required by

the case plan. Id. Based upon these findings, the trial court concluded that

Morrison, in the sixteen months the case plan was in place, had failed to remedy the

conditions causing the removal of D.M. from the home in violation of R.C.

2151.414(E)(1), and that the situation was not likely to improve in the near future.

Id. The trial court then indicated that it had considered the factors set forth in R.C.

2151.414(D) and determined that granting the motion of permanent custody was in

the best interest of D.M. Id. Morrison filed a timely notice of appeal from this

judgment and raises the following assignments of error on appeal.

                                First Assignment of Error

       Clear and convincing evidence did not exist to justify a finding
       under [R.C. 2151.414(E)(1)] that, notwithstanding reasonable
       case planning and diligent efforts by the Agency to assist the
       parents to remedy the problems that initially caused the child to
       be placed outside the home, [Morrison] has failed continuously
       and repeatedly to remedy the conditions causing the child to be
       placed outside the child’s home.




                                         -4-
Case No. 3-18-06


                           Second Assignment of Error

       Clear and convincing evidence did not exist to justify a finding
       that it was in the best interests of the minor child to terminate
       parental rights and award permanent custody of the minor child
       to [the Agency].

       {¶6} Before this Court addresses either assignment of error, we must first

address an issue raised sua sponte by this court and addressed by the parties in

supplemental briefs. This Court noted that the GAL acted as the attorney and

representative of D.M. even though the position of the GAL and the wishes of D.M.

were in direct conflict. This raises the issue of whether D.M. was entitled to separate

counsel.

       {¶7} In In re Williams, the Supreme Court of Ohio addressed a similar

situation. 101 Ohio St.3d 398, 2004-Ohio-1500, 805 N.E.2d 1110. A motion for

permanent custody was filed and the GAL recommended that the parental rights of

the minor should be terminated. The child repeatedly had expressed a desire to

remain with his mother. The child in question was six years old at the time. The

trial court granted the motion for permanent custody. On appeal, the Eleventh

District Court of Appeals reversed the ruling of the trial court finding that since the

GAL’s recommendation conflicted with that of the child, the child’s interests had

not been represented at the hearing, thus denying him due process. On remand, the

trial court appointed an attorney for the child for the limited purpose of filing a

response to the motion for permanent custody. The trial court then found no need


                                         -5-
Case No. 3-18-06


to appoint counsel to represent the child and reinstated its prior decision. Id. at ¶ 7.

A second appeal followed and the appellate court again reversed the decision. The

appellate court determined that the child was entitled to counsel and that the

appointment for a limited purpose was insufficient. Id. at ¶ 8. The case was found

to be in conflict with one from the second district and was certified for review by

the Supreme Court of Ohio. Id. at ¶ 9.

       {¶8} The issue before the Supreme Court was “[w]hether children who are

the subject of a motion to terminate parental rights are ‘parties’ to that proceeding

for the purposes of Juv.R. 4(A) and R.C. 2151.352, requiring the appointment of

counsel.” Id. at ¶ 10. The Court noted that it had previously held that the duty of a

GAL to recommend what the GAL believes to be in the best interest of the child

and the duty of an attorney to provide zealous representation may be in direct

conflict if the child’s wishes do not match the recommendation. Id. at ¶ 18 (citing

In re Baby Girl Baxter, 17 Ohio St.3d 229, 470 N.E.2d 257 (1985)). The Court held

that “pursuant to R.C. 2151.352, as clarified by Juv.R. 4(A) and Juv.R. 2(Y), a child

who is the subject of a juvenile court proceeding to terminate parental rights is a

party to that proceeding and, therefore, is entitled to independent counsel in certain

circumstances. Id. at ¶ 29. However, the Court did caution that this rule must be

applied on a case-by-case basis “taking into account the maturity of the child and

the possibility of the guardian ad litem being appointed to represent the child.”

Williams, supra at ¶ 17 (noting that in some situations a dual guardian ad

                                          -6-
Case No. 3-18-06


litem/attorney appointment can be made). The Court’s holding in Williams does not

mandate that a child must always have independent counsel in a juvenile court

proceeding to terminate parental rights.

       {¶9} This Court has also addressed this issue. In In re B.P., the GAL

recommended that the parental rights be terminated as to all three children. 3d Dist.

Hancock Nos. 5-11-33, 5-11-34, 5-11-35, 2012-Ohio-1278. Two of the children

were too young to express their wishes, but the oldest child indicated he wished to

return to his parents. Due to the conflict between the recommendation of the GAL

and the wishes of the child, the eldest child was appointed independent counsel to

represent him during the proceedings. In addressing the assignment of error, this

court noted that although the GAL can act as the attorney for the child, in certain

situations the GAL may not do so. Id. at ¶ 48. This Court recognized the situation

of when a GAL’s recommendation conflicts with the wishes of the child to be one

in which the child is entitled to independent counsel to represent those wishes. Id.

       {¶10} Other districts have also addressed this type of situation and

determined that a trial court ordinarily should appoint independent counsel for a

child when “certain circumstances” are found.          Matter of B.J.L., 4th Dist.

Washington Nos. 18CA14, 18CA15, 18CA16, 2019-Ohio-555, ¶ 46. One of these

circumstances is “when the child has consistently and repeatedly expressed a strong

desire that differs and is otherwise inconsistent with the guardian ad litem’s

recommendations.” In re V.L., 12th Dist. Butler No. CA2016-03-045, 2016-Ohio-

                                           -7-
Case No. 3-18-06


4898, ¶ 39. See also, Matter of B.J.L., supra; In re B.K., 12th Dist. Butler No.

CA2010-12-324, 2011-Ohio-4470. “However, a trial court generally need not

‘consider the appointment of counsel based upon a child’s occasional expression of

a wish to be with a parent or because of a statement made by an immature child.’”

Matter of B.J.L., supra at ¶ 48 quoting In re N.P., 11th Dist. Lake Nos. 2016-L-002,

2016-L-003, 2016-Ohio 3125, 65 N.E.2d 319.

       {¶11} In this case, the critical factor is that the GAL not only recommended

the termination of Morrison’s parental rights, but actually filed the motion for

permanent custody to achieve that end. No independent counsel was appointed to

represent D.M. in this matter. D.M. was over 11 ½ years of age at the time of the

permanent hearing. The trial court found that it understood the wishes of D.M.

because the GAL had testified to what they were. The GAL testified that D.M.

wished to return to his mother. The facts of this case show a clear conflict between

the GAL’s role in representing the best interest of the child while also acting as the

attorney prosecuting the motion in contradiction to the unequivocal, repeated wishes

of an eleven-year old D.M. D.M., as a party to the case, had clearly and repeatedly

expressed that he wanted to be reunited with Morrison. These facts are the precise

circumstances that concerned the Supreme Court in Williams. Due to the apparent

lack of due process provided to D.M. as a party to these proceedings, the matter

must be remanded to the trial court for a new hearing in which D.M. is represented

by independent counsel.

                                         -8-
Case No. 3-18-06


       {¶12} Having determined that there was prejudicial error in the proceedings,

the assignments of error regarding whether the termination of parental rights was

supported by the evidence and whether the evidence was sufficient to determine that

said termination of parental rights was in the child’s best interest are moot and need

not be addressed by this court at this time. App.R. 12(A)(1)(c).

       {¶13} For the reasons set forth above, the judgment of the Court of Common

Pleas of Crawford County, Juvenile Division is reversed and the matter is remanded

for further proceedings in accord with this opinion.

                                                                 Judgment Reversed
                                                                    And Remanded
SHAW and PRESTON, J.J., concur.

/hls




                                         -9-